o co YN DB vA FP WO NH —

wm NO HN NH WH KN NO NO HO wm ee Oe
on YQ Dn vA BF WO NY K|§ DBD O FBO HN Dn F&F WHO NO KF OO

Mark C. Choate, AK #8011070
CHOATE LAW FIRM LLC

424 N. Franklin Street

Juneau, Alaska 99801

Telephone: (907) 586-4490
Facsimile: (888) 856-3894

Email: lawyers@choatelawfirm.com

Attorneys for Elias Nystrom

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF ALASKA

ELIAS NYSTROM, Case No.
Plaintiff,

Vv.

KHANA MARINE LTD., NOK CO., LTD.
S.A., in personam, and the M/V SUAH,
Official Number 43379-12-B, her engines,
winches, gear, and appurtenances, in rem, COMPLAINT

Defendants. JURY TRIAL REQUESTED

 

 

 

 

Plaintiff Elias Nystrom, by and through his counsel Choate Law Firm, LLC, alleges

against the above-named Defendants as follows:
PRELIMINARY ALLEGATIONS
(Parties, Jurisdiction and Venue)

1. Plaintiff Elias Nystrom is presently a resident of California, although, at the time
of the subject accident, Plaintiff was a longshoreman employed as a stevedore at Dutch Harbor,
Alaska.

2. On information and belief, Defendant Khana Marine Ltd., is a foreign entity
located in Busan, Busan, Republic of Korea, conducting business in Alaska, and a manager and/or
owner of the Defendant M/V SUAH (the “Vessel”).

COMPLAINT CHOATE LAW FIRM LLC
ne ee

. (907) 586-4490
Case 3:20-cv-00098-SLG Document1 Filed 04/27/20 Page 1 of 6

 
oOo Oo NY Dn A EP WD WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

3. On information and belief, Defendant NOK CO., LTD. S.A., is a foreign entity
located in Panama, conducting business in Alaska, and a manager and/or owner of the Vessel.

4, The Vessel is a cargo ship of Panamanian registry, which on information and belief
is owned and/or managed by the aforementioned in personam Defendants.

5. The amount in controversy herein, exclusive of interest and costs, exceeds
$75,000. The Court has subject matter jurisdiction on that basis as to claims asserted against the
in personam Defendants, given the diversity of citizenship of the parties, pursuant to 28 U.S.C.
1332.

6. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the
Federal Rules of Civil Procedure, as to the in rem Defendant Vessel. The Court has subject matter
jurisdiction in admiralty pursuant to 28 U.S.C. 1333.

7. Venue is proper in this District, in that the Vessel called upon this District where
the subject accident occurred.

OPERATIVE FACTS
(Accident)

8. On or about April 29 and 30, 2017, Plaintiff was a longshoreman employed by
Pacific Stevedoring in Dutch Harbor, Alaska.

9. Defendants Khana Marine Ltd. and NOK CO., LTD. S.A. owned, operated,
chartered, manned, and arranged stevedoring services for the Vessel during its port call to Dutch
Harbor on or about April 29 and 30, 2017.

10. Onor about April 29 and 30, 2017, Plaintiff's employer, Pacific Stevedoring, was
engaged in rendering stevedoring services on and about the Vessel which was anchored in
navigable waters at Dutch harbor and Plaintiff was employed as a longshoreman on that site and

at that time was performing such services on behalf of the employer.

COMPLAINT CHOATE LAW FIRM LLC
Page 2 of 6 . 424 N. Franklin Street
Juneau, AK 99810
(907) 586-4490
Case 3:20-cv-00098-SLG Document1 Filed 04/27/20 Page 2 of 6

 
oO Oo NY NHN nD FP WO YO

NO WHO NO WN KR KH KR BR RO mw ww Re ER le
oocmUmNSLCLlUCUCNCCCON OC DOW NOOO ll Olle ONS DOW tN elllUL ll CUS

 

 

11. Defendants hired Plaintiffs employer, Pacific Stevedoring, a stevedoring
company, to assist in the discharge of cargo from the vessel during its April 29 and 30, 2017 call
at Dutch Harbor.

12. _‘ Plaintiff’s shift performing stevedoring services aboard the Vessel began at
approximately 3:15 PM on April 29, 2017, and was scheduled to last approximately 18 hours.

13. During this shift. on or about April 30, 2017, while working as a manual laborer
loading frozen fish in the lower hold aboard the Vessel, Plaintiff suffered severe and disabling
injuries when he slipped on ice in the freshly-opened hold while moving fifty to fifty-five pound
bags of frozen fish from a dolly to the floor of the hold.

14. Specifically, at approximately 4:45 AM on April 30, 2017, Plaintiff was in the
middle of the hold taking a fifty to fifty-five pound package of frozen fish from the main load
onto the floor of the hold, at which point he slid on ice on the floor of the hold and landed directly
onto his left-shoulder on the floor of the hold.

15. Plaintiff suffered immediate pain and could feel that his arm had been dislocated
from his shoulder socket.

16. Plaintiff immediately got to his feet and manually pushed his shoulder back into
place, before removing himself from the hold and going to the galley of the Vessel to speak to his
supervisor.

17. Plaintiff was provided pain medication on the Vessel and then waited until
approximately between 11:00 AM and 12:00 PM on April 30, 2017 for the next tugboat to arrive
and take him back to shore.

18. As April 30, 2017 was a Sunday, Plaintiff waited until Monday, May 1, 2017

before seeing a physician in Dutch Harbor.

CAUSE OF ACTION
(LHWCA § 905(b) —Negligence)

19. Plaintiff incorporates all of his foregoing allegations by reference.

COMPLAINT CHOATE LAW FIRM LLC
Page 3 of 6 424 N. Franklin Street
Juneau, AK 99810
(907) 586-4490

Case 3:20-cv-00098-SLG Document1 Filed 04/27/20 Page 3 of 6

 
oO Oo IN Dn AW FEL WH NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

20. During the cargo loading operations, the Vessel’s crewmembers actively involved
themselves in the operation, working side-by-side with the longshore gang.

21. The Vessel’s crew actively controlled the floor of the hold, and specifically opened
it up for Plaintiff to use when it was not safe.

22. The Vessel and her owner/operators (collectively “Defendants”)negligently
inspected the Vessel, negligently turned the vessel over to the Plaintiff's employer in an unsafe
condition, negligently failed to provide Plaintiff with a safe place to work, negligently failed
properly to maintain the flooring of the Vessel's hold, negligently represented to Plaintiff's
employer that the flooring of the Vessel's hold was in proper order, and negligently failed to warn
about the condition of the flooring of the Vessel’s hold.

23. Defendants were negligent in their active involvement and active control over the
hold, and proximately caused Plaintiff's injury.

24. Asa direct and proximate result of the Defendant’s negligence, Plaintiff sustained
great physical and emotional harm in an amount to be determined at the time of trial. Plaintiff's
aforementioned injuries are permanent in nature. All of said injuries have caused and will continue
to cause, Plaintiff severe pain and suffering, whereby he has been generally damaged in a sum to
be proven at trial.

25. Plaintiff had x-rays taken and was placed on medication by the physician in Dutch
Harbor.

26. Due to the injury, Plaintiff was physically unable to continue working as a
stevedore for Pacific Stevedoring and shortly, thereafter, returned to his residence in California.

27. Upon Plaintiff’s return to California, he came under the care of an orthopedist on
June 14, 2017.

28. An MRI of the left shoulder was done on July 3, 2017, and revealed rotator cuff
tendinosis with fraying without discrete full thickness tear, anterosuperior and posteroinferior

labral tear, and Hill-Sachs injury with Bankart lesion.

COMPLAINT CHOATE LAW FIRM LLC
Page 4 of 6 424 N. Franklin Street
Juneau, AK 99810
; (907) 586-4490
Case 3:20-cv-00098-SLG Document1 Filed 04/27/20 Page 4 of 6

 
Rh W wb

oO Oo YN DN MN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

29. Plaintiff underwent arthroscopy of the left shoulder on March 4, 2018, following
a comprehensive rehabilitation program. The surgery was a Bankart capsulorrhaphy with
debridement as well as subacromial decompression. Postoperatively, Plaintiff underwent a
comprehensive rehabilitation program and made progress with that until reaching permanent and.
stationary status.

30. Plaintiff is unable to return to his preinjury occupation with the above-noted
restrictions.

31. Asa direct and proximate cause of the subject accident, Plaintiff has permanent
restrictions with regard to his work activities, in that he is precluded from forceful or repetitive
overhead work and would have an overall weight-lifting restriction of 40 pounds.

32. Plaintiff is therefore unable to return to his preinjury occupation with the above-
noted restrictions.

33. Asa further direct and proximate result of the Defendant’s negligence, Plaintiff
has lost earnings and future earning capacity, in an amount to be determined at the time of trial _

34. Asa further direct and proximate result of said conduct of the Defendants, Plaintiff
has incurred and will continue to incur liabilities for medical attention, care and treatment, wage.

loss, and future earning capacity, in an amount exceeding $75,000 to be determined at the time of

trial.
35. Plaintiff hereby demands a trial by jury in this action.
WHEREFORE, plaintiff prays judgment against Defendants, and each of them, as
follows:
1. For general damages according to proof at trial;
2 For medical and incidental expenses according to proof,
3. For loss of earnings and earning capacity according to proof;
4 For costs of suit incurred herein; and
COMPLAINT CHOATE LAW FIRM LLC
Page 5 of 6 424 N. Franklin Street
Juneau, AK 99810
(907) 586-4490

Case 3:20-cv-00098-SLG Document1 Filed 04/27/20 Page 5 of 6

 
Oo CO HN DBD A FP WD NO —

wo po HN HO KO HO KROQ KN RO mm ES ES ele
oN NO AW Ph WO NY SK Oo Oo DOH HN DBD DWH FP WY NH | S&S

 

 

5. For such other and further relief as the court may deem just and proper.

Dated: April 26, 2020

By: s/Mark Choate
Mark C. Choate, AK #8011070

Attorney for Plaintiff
COMPLAINT CHOATE LAW FIRM LLC
Page 6 of 6 424 N. Franklin Street
Juneau, AK 99810
(907) 586-4490

Case 3:20-cv-00098-SLG Document1 Filed 04/27/20 Page 6 of 6

 
